In an action in which the plaintiff wife was granted a judgment of divorce, which judgment provided that the provisions of a separation agreement should survive and not be merged therein, defendant appeals from an order of the Supreme Court, Suffolk County, dated July 21, 1975, which, after a hearing, inter alia, (1) granted plaintiffs motion to hold him in contempt, (2) ordered that a money judgment be entered in plaintiffs favor in the sum of $2,180.85, representing arrears of child support, and (3) fined him $2,630.85. Order modified, on the law, by reducing the amount which appears in the second, third, fourth and fifth decretal paragraphs thereof, which, inter alia, fixed the fine, to the sum of $2,180.85. As so modified, order affirmed, without costs or disbursements. No fact questions were presented. The time within which defendant may purge himself of the contempt is extended until 30 days after entry of the order to be made hereon. It was error for the trial court, in making its contempt adjudication, to include arrears in support payments for the period of January 27, 1975 through the first week of April, 1975. That period was wholly beyond the date of the motion to adjudge defendant in contempt (see Goshin v Goshin, 30 AD2d 555). Hopkins, Acting P. J., Hargett, Damiani, Christ and Hawkins, JJ., concur.